Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jerald Meyer on September 30, 2021.
The application has been amended as follows: 
	Claims 3 and 8-15 are hereby canceled. 


	Claim 1 (Currently Amended) A gas cluster processing device for performing a predetermined process on a workpiece by irradiating the workpiece with a gas cluster, comprising: 
a processing container in which the workpiece is disposed; 
a gas supply part configured to supply a gas for generating the gas cluster; 
a flow rate controller configured to control a flow rate of the gas supplied from the gas supply part; 
a cluster nozzle configured to receive the gas for generating the gas cluster at a predetermined supply pressure, spray the gas into the processing container maintained in a vacuum state, and convert the gas into the gas cluster through an adiabatic expansion; [[and]]
; and
a controller configured to control a set flow rate of the flow rate controller, 
wherein the controller controls the set flow rate of the flow rate controller to a first flow rate exceeding a flow rate required for reaching the predetermined supply pressure until the supply pressure of the gas supplied from the gas supply part reaches the predetermined supply pressure, and 
wherein the pressure control part includes a flowmeter configured to measure a flow rate of a gas flowing through the back pressure controller, and 
wherein the controller controls, based on the measured value obtained by the flowmeter, the set flow rate of the flow rate controller to a second flow rate which is greater than a flow rate enough to maintain the predetermined supply pressure and less than the first flow rate.


	Claim 7, line 1, “Claim 3” has been replaced by -- claim 1 --.

Reasons for Allowance
Claims 1, 2, and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Dobashi et al. (U.S. PGPub 2015/0255316) and Kikuchi et al. (U.S. Patent 6,478,040).
Dobashi teaches a gas cluster processing device [paragraph 32] for performing a predetermined process on a workpiece by irradiating the workpiece with a gas cluster, comprising: a processing container in which the workpiece is disposed [paragraphs 30 and 42]; a 
Dobashi does not teach that the pressure control part includes a back pressure controller configured to control a supply pressure of the gas for generating the gas cluster; and a controller configured to control a set flow rate of the flow rate controller, wherein the controller controls the set flow rate of the flow rate controller to a first flow rate exceeding a flow rate required for reaching the predetermined supply pressure until the supply pressure of the gas supplied from the gas supply part reaches the predetermined supply pressure, and wherein the pressure control part includes a flowmeter configured to measure a flow rate of a gas flowing through the back pressure controller, and wherein the controller controls, based on the measured value obtained by the flowmeter, the set flow rate of the flow rate controller to a second flow rate which is greater than a flow rate enough to maintain the predetermined supply pressure and less than the first flow rate.
Kikuchi teaches it is known to utilize a back pressure controller to keep the gas supply pressure constant [col. 3, lines 1-3].  Kikuchi does not teach the specifics of the gas cluster process device including a controller configured to control a set flow rate of the flow rate controller, wherein the controller controls the set flow rate of the flow rate controller to a first flow rate exceeding a flow rate required for reaching the predetermined supply pressure until the 
Thus, the art of record does not fairly teach or suggest a gas cluster processing device as in the context of claim 1.  Therefore, claims 1, 2, and 4-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759